DETAILED ACTION
	This office action is response to communications for Application No. 15/671,005 filed on 07/30/2021.
Claims 1, 8, 10, 11, and 18-22 have been amended.
Claims 9 and 19 have been cancelled.
Accordingly, Claims 1-8, 10-18, and 20-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/30/2021 has been entered.

Priority
	Acknowledgment is made of applicant’s claim for priority to Parent Application No. 13/975,946 filed on 08/26/2013.

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with 
	The examiner notes that Schoner et al. (U.S. Patent Publication No. 2013/0314210 A1, hereinafter “Schoner”) will still be relied upon which discloses GPS related techniques to locate personnel with respect to Building Information Modeling. Boggs et al. (U.S. Patent Publication No. 2008/0062167 A1) will still be relied upon for the visualization techniques i.e., geometric shapes with respect to locating personnel in a Building Information Model. 
	Asen (Non-Patented Literature, “Building Information Modeling Based Integration and Visualization for Facilities Management”) discloses GPS related techniques to locate assets with respect to Building Information Modeling. Further, Asen discloses the ability to determine the number of personnel in a plurality of zones for a specific instant in time, but fails to disclose visualization techniques i.e., adjusting the transparency to the Building Information Model with respect to the number of workers in a zone for a specific instant in time. However, Vivadelli (U.S. Patent Publication No. 2014/0278594 A1) discloses GPS related techniques to locate assets with respect to Building Information Modeling to locate personnel and events in a given space. Further, Vivadelli discloses visualization techniques, i.e., the ability to vary the opacities of the model with respect to a lower or higher number of events where personnel has been, which under the broadest reasonable interpretation, represents the number of personnel for a plurality of zones.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 22, the claims recite the limitation, “wherein the set of higher color transparency values are nearly transparent”. The term "nearly" is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. (U.S. Patent Publication No. 2013/0314210 A1, hereinafter “Schoner”) in view of Asen (Non-Patented Literature, “Building Information Modeling Based Integration and Visualization for Facilities Management”) in further view of Vivadelli (U.S. Patent Publication No. 2014/0278594 A1, hereinafter “Vivadelli”). 

	Regarding Claim 1, Schoner discloses a system for tracking and displaying personnel location in a graphical building model comprising: 
	a computer having a processor (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”) designated to carry out a computer implemented method comprising the steps of:
	receiving a set of demographic data (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”.) related to the personnel (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel.” [0057], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”); 
	receiving a set of personnel location data (Schoner, [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”) for a specific instant in time (Schoner, [0022], “…2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc.” [0027], “In one embodiment, when a tracked entity 101 is detected by one of the sensors shown in FIG. 2, that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110).” [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times.” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”);
	assigning the set of personnel location data to a zone (Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.” [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200.”);
	correlating the set of demographic data with the set of personnel location data (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0064], “…correlation of the location and movement of people and the location and movement of materials and other assets…”);
	deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone (Schoner, [0023], “For example, a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations.” [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).”); and
	displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions (Schoner, [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.” [0042], “Additionally, a supervisor may use a dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site.”).
	
	While Schoner discloses the ability to locate and track a plurality of people or assets in a building utilizing RFID electronic tags, which may properly imply to one of ordinary skill in the art as “counting a  total number of personnel located in the zone at the specific instant in time”, Schoner does not expressly disclose, “counting a total number of the personnel located in the zone at the specific instant in time” and further “assigning a color transparency value to the zone according to a range of total number of personnel in the zone for the specific instant in time; and, displaying the zone with the color transparency value.”
	However, Asen discloses counting a total number of the personnel (Asen, [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.” [Page 77], “Another type of queries can be used to retrieve the IDs of all workers or equipment and the corresponding video frames during a specific period.”) located in the zone at the specific instant in time (Asen, [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.” [Page 76], “For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR.”).
	Schoner and Asen are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design in order to locate and view the number of workers at a construction site to avoid conflicts and to improve the quality of a whole lifecycle design phase (Asen, [Page 37], “BIM can improve the quality of FM as BIM covers the whole lifecycle of a facility from the design phase until the demolishing phase. At the same time, COBIE as a standardized specification can be used for data exchange between contractors and owners. Visualization is one of BIM’s benefits which can help to improve the quality of FM.” [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used. Using the integrated database resulting from data fusion, queries can be made to retrieve the information of time, space and events of construction and renovation operations. For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR. The input of the query is the IDs and the time period, while the output is the relevant video frames. This type of queries can be used for claim arbitration to investigate the specific workers or equipment involved in a certain conflict.”).

	Schoner and Asen does not expressly disclose, assigning a color transparency value to the zone according to a range of total number of personnel in the zone for the specific instant in time; displaying the zone with the color transparency value.
	However, Vivadelli discloses assigning a color transparency value to the zone (Vivadelli, [0071], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”) according to a range of total number of personnel in the zone (Vivadelli, [0016], “Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace.” [0021], “The present invention can further assist in improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities.” [0156], “It will be appreciated that the security card and/or embedded RFID card can be scanned by an appropriate scanner based on the technology employed in order to allow access and account for the user's presence on the floor and/or office involved.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone.) for the specific instant in time (Vivadelli, [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.”); and 
	displaying the zone with the color transparency value (Vivadelli, [Figs. 27-29]).
	Schoner, Asen, and Vivadelli are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Vivadelli’s visualization techniques with respect to a number of workers or occupants in a zone to provide an easy way to visualize information together for analysis (Vivadelli, [0178], “As shown in FIG. 35, shades 890A with higher opacities are used less and shades 890B with higher opacities are used more. Opacities near zero for shade 890A or shade 890B appear black as at 890C and are used nearly 50% of the time and unused nearly 50% of the time. This powerful view gives a real estate manager an easy way to visualize CAFM and AUS information together and serves as launch point for further analysis.”).

	Regarding Claim 2, Schoner discloses the system of claim 1 wherein the graphical building model is a building information modeling (BIM) model (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131…” [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.”).
 
	Regarding Claim 3, Schoner discloses the system of claim 1 wherein the visual abstraction includes a subset of demographic data from the set of demographic data (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like),  certification status, immigration status, security clearance level, biometric(s), physical description, photograph, assigned supervisor, emergency contact info, current tracked location, authorized locations, and history log of locations, among other characteristics.)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. However, the specification does not disclose what a “subset of demographic data” may be. Accordingly, Schoner discloses names, employee numbers, types of trades, certification statuses, as well as a plurality of other characteristics, which under the BRI, represents “a subset of demographic data”.).

	Regarding Claim 4, Schoner discloses the system of claim 1 wherein the processor is designated to carry out the step of: 
	correlating the graphical building model to a known GPS coordinate system (Schoner, [0020], “The known or knowable location may be a latitude/longitude (and possibly elevation), may be referenced to a local coordinate system, and/or may be associated with regions or locations on a site map and/or building information as several non-limiting examples.” [0030], “The system 100 receives information from tracking data receivers 110 and/or GNSS devices (e.g., dedicated GNSS tracking devices 105A and/or GNSS enabled devices running tracking applications 107) and keeps track of when each person (e.g., tracked entity 101) enters or leaves a floor or controlled section (e.g., rooms 216 and 217 of FIG. 2) of a building (e.g., 210 of FIG. 2).” – Examiner’s Note: A Global Navigation Satellite System (GNSS) is a term known to of ordinary skill in the art as a GPS system.).

	Regarding Claim 5, Schoner discloses the system of claim 1 wherein the processor is further designated to carry out the step of: 
(Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.” [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200.”) in a building information modeling (BIM) model overlay (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131…” [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.”).

	Regarding Claim 6, Schoner discloses the system of claim 1 wherein the processor is further designated to carry out the step of: 
	assigning a time stamp to a subset of personnel location data in the set of personnel location data (Schoner, [0027], “In one embodiment, when a tracked entity 101 is detected by one of the sensors shown in FIG. 2, that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110).”).

	Regarding Claim 7, Schoner discloses the system of claim 1, but does not expressly disclose the further limitations.
	However, Asen discloses wherein the processor is further designated to carry out the step of: 
(Asen, [Page 17], “In order to simplify the usage of COBIE data by facility managers, Excel format (XLS) spreadsheet can be used. COBIE2 spreadsheet consists of sixteen mandatory worksheets which are contact, facility, floor, space, zone, type, component, system, spare, resource, job, document, attribute, coordinate, connection, and issue which are shown in Figure 2-7.” [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.” [Page 64], “Revit has categorized components into different family types such as mechanical equipment, wall, window, etc.”– Examiner’s Note: Asen discloses the ability to utilize an Excel spreadsheet which contains the data used for the Building Information Model (BIM), which could be used to “sort” the data by zone. Further, Asen discloses categorized components with respect to the modeling, which under the broadest reasonable interpretation, represents “sorting” the correlated data.).
	Schoner and Asen are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design to “sort” the correlated data by zone to view the zones with respect to other systems and other data (Asen, [Page 103], “Report1: to have some types of reports such as the report of the spatial hierarchy and contents, report on zones and the related spaces, report on types and their occurrence, and report on systems and their components.” [Page 109], “Zone Type”.).

	Regarding Claim 8, Schoner discloses the system of claim 7, but does not expressly disclose the further limitations.
	However, Asen discloses wherein the processor is further designated to carry out the step of: 
	allocating (Asen, [Page 76], “Meanwhile, it is assumed that an as-planned BIM model is available, which includes the 3D environment model, task schedule, and resource allocation… In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.”), by the processor, the location of each of the personnel at the specific instant in time into a specific zone (Asen, [Page 5], “The proposed method shows the use of visualization in construction and renovation operations and to retrieve information about the time, space, and activities.” [Page 44], “Time-dependent relationships: Components and spaces’ conditions can be presented at different times using temporal analysis.” [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.”).
	Schoner and Asen are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design to allocate the locations of workers or personnel to a zone of a jobsite to monitor resources, task scheduling, avoid conflicts, etc. (Asen, [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used. Using the integrated database resulting from data fusion, queries can be made to retrieve the information of time, space and events of construction and renovation operations. For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR. The input of the query is the IDs and the time period, while the output is the relevant video frames. This type of queries can be used for claim arbitration to investigate the specific workers or equipment involved in a certain conflict.”).

	Regarding Claim 11, Schoner discloses a method for tracking and displaying personnel location in a graphical building model implemented on a computer having a processor (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”), the method comprising the steps of:
	Refer to the rejection of Claim 1 which contains similar limitations and/or subject matter.

	Regarding Claim 12, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 2 which contains similar limitations and/or subject matter.

	Regarding Claim 13, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 3 which contains similar limitations and/or subject matter.

	Regarding Claim 14, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 4 which contains similar limitations and/or subject matter.

	Regarding Claim 15, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 5 which contains similar limitations and/or subject matter.

	Regarding Claim 16, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 6 which contains similar limitations and/or subject matter.

	Regarding Claim 17, Schoner discloses the method of claim 11.
	Refer to the rejection of Claim 7 which contains similar limitations and/or subject matter.

	Regarding Claim 18, Schoner discloses the method of claim 17.
	Refer to the rejection of Claim 8 which contains similar limitations and/or subject matter.

Claims 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. (U.S. Patent Publication No. 2013/0314210 A1, hereinafter “Schoner”) in view of Asen (Non-Patented Literature, “Building Information Modeling Based Integration and Visualization for Facilities Management”) in further view of Vivadelli (U.S. Patent Publication No. 2014/0278594 A1, hereinafter “Vivadelli”) in further view of Boggs et al. (U.S. Patent Publication No. 2008/0062167 A1, hereinafter “Boggs”). 

	Regarding Claim 10, Schoner discloses a system for tracking and displaying personnel location in a graphical building model comprising:
	a computer having a processor (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”) designated to carry out a computer implemented method comprising the steps of: 
	receiving a set of demographic data (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”.) related to the personnel (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel.” [0057], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”); 
(Schoner, [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”) for a specific instant in time (Schoner, [0022], “…2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc.” [0027], “In one embodiment, when a tracked entity 101 is detected by one of the sensors shown in FIG. 2, that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110).” [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times.” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”);
	assigning the set of personnel location data to a zone (Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.” [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200.”);
(Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0064], “…correlation of the location and movement of people and the location and movement of materials and other assets…”) the set of demographic data (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…”) with the set of personnel location data to derive a correlated position (Schoner, [0064], “Based on the recorded location information collected and stored by multi-modal entity tracker 140, a number of reports on individual workers can be generated including, but not limited to: work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people and the location and movement of materials and other assets.”);
	 (Examiner’s Note: This limitation will be disclosed by Asen);
	(Examiner’s Note: This limitation will be disclosed by Asen);
	(Examiner’s Note: This limitation will be disclosed by Asen);
	deriving a visual abstraction related to the set of demographic data, the set of personnel location data, and the zone for the specific instant in time (Schoner, [0023], “For example, a map, or BIM 131, construction site model 132 (e.g., an as built construction site model), or CAD diagram 135 of a site or building may be populated with tracked entity (e.g., tracked entity 101) locations.” [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).”);
	(Examiner’s Note: This limitation will be disclosed by Vivadelli);
	(Examiner’s Note: This limitation will be disclosed by Vivadelli);
	(Examiner’s Note: This limitation will be disclosed by Vivadelli); Patent 
	providing a colored geometric representation of each person (Schoner, 0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”), located in a zone (Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.” [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200.”);
at specific instant in time (Schoner, [0022], “…2-D and 3-D tracking models 153 that show current and/or historical tracked location information and may filter by any of a variety of characteristics such as a certain location on the construction site, certain trade, certain time period, etc.” [0027], “In one embodiment, when a tracked entity 101 is detected by one of the sensors shown in FIG. 2, that event is time stamped (e.g., by the sensor itself, or by tracking data receiver 110).” [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times.” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”); 
	Examiner’s Note: This limitation will be disclosed by Boggs); 
	(Examiner’s Note: This limitation will be disclosed by Boggs);
	(Examiner’s Note: This limitation will be disclosed by Boggs);
	assigning a color to each person (Schoner, 0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”) depending on a demographic criteria (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”.);
	wherein the demographic criteria is a profession of the person (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…”); 
	(Examiner’s Note: This limitation will be disclosed by Boggs);
	(Examiner’s Note: This limitation will be disclosed by Boggs);
 (Examiner’s Note: This limitation will be disclosed by Boggs);
	displaying the visual abstraction in the graphical building model as a wire frame model in three dimensions (Schoner, [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.” [0042], “Additionally, a supervisor may use a dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site.”);
	(Examiner’s Note: This limitation will be disclosed by Vivadelli).

	Schoner does not expressly disclose, sorting the correlated data by geographic zone, allocating the location of each of the personnel at the specific instant in time into a specific zone, counting a total number of personnel for each zone at the specific instant in time, assigning a higher color transparency value to a lesser numbers number of total personnel in each; assigning a lower color transparency value to a higher numbers number of total personnel in each zone; assigning a color transparency value that indicates a number of personnel in each zone for the specific instant in time27012.0112.061721.94Attorney Docket No. 27012.0112Application No. 15/671,005; assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time; displaying the zone with the color transparency value. 
	However, Asen discloses sorting the correlated data by geographic zone (Asen, [Page 17], “In order to simplify the usage of COBIE data by facility managers, Excel format (XLS) spreadsheet can be used. COBIE2 spreadsheet consists of sixteen mandatory worksheets which are contact, facility, floor, space, zone, type, component, system, spare, resource, job, document, attribute, coordinate, connection, and issue which are shown in Figure 2-7.” [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.”);
	allocating the location of each of the personnel (Asen, [Page 76], “Meanwhile, it is assumed that an as-planned BIM model is available, which includes the 3D environment model, task schedule, and resource allocation… In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.”) at the specific instant in time into a specific zone (Asen, [Page 5], “The proposed method shows the use of visualization in construction and renovation operations and to retrieve information about the time, space, and activities.” [Page 44], “Time-dependent relationships: Components and spaces’ conditions can be presented at different times using temporal analysis.” [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.”); and
	counting a total number of personnel (Asen, [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.” [Page 77], “Another type of queries can be used to retrieve the IDs of all workers or equipment and the corresponding video frames during a specific period.”) for each zone at the specific instant in time (Asen, [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.” [Page 76], “For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR.”).
(Asen, [Page 37], “BIM can improve the quality of FM as BIM covers the whole lifecycle of a facility from the design phase until the demolishing phase. At the same time, COBIE as a standardized specification can be used for data exchange between contractors and owners. Visualization is one of BIM’s benefits which can help to improve the quality of FM.” [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used. Using the integrated database resulting from data fusion, queries can be made to retrieve the information of time, space and events of construction and renovation operations. For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR. The input of the query is the IDs and the time period, while the output is the relevant video frames. This type of queries can be used for claim arbitration to investigate the specific workers or equipment involved in a certain conflict.”).

	Schoner and Asen does not expressly disclose, assigning a higher color transparency value to a lesser numbers number of total personnel in each; assigning a lower color transparency value to a higher numbers number of total personnel in each zone; assigning a color transparency value that indicates a number of personnel in each zone for the specific instant in time27012.0112.061721.94Attorney Docket No. 27012.0112Application No. 15/671,005; assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time; displaying the zone with the color transparency value. 
	However, Vivadelli discloses assigning a higher color transparency value to a lesser number (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”) of total personnel in each zone (Vivadelli, [0016], “Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace.” [0021], “The present invention can further assist in improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities.” [0156], “It will be appreciated that the security card and/or embedded RFID card can be scanned by an appropriate scanner based on the technology employed in order to allow access and account for the user's presence on the floor and/or office involved.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone.) for the specific instant in time (Vivadelli, [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.”);
	assigning a lower color transparency value to a higher number (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”) of (Vivadelli, [0016], “Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace.” [0021], “The present invention can further assist in improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities.” [0156], “It will be appreciated that the security card and/or embedded RFID card can be scanned by an appropriate scanner based on the technology employed in order to allow access and account for the user's presence on the floor and/or office involved.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone.) for the specific instant in time (Vivadelli, [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.”);
	assigning a color transparency value (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”) that indicates a number of personnel in each zone for a given period of the specific instant in time (Vivadelli, [0016], “Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace.” [0021], “The present invention can further assist in improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities.” [0156], “It will be appreciated that the security card and/or embedded RFID card can be scanned by an appropriate scanner based on the technology employed in order to allow access and account for the user's presence on the floor and/or office involved.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone.) for the specific instant in time (Vivadelli, [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.”); and 
	displaying the zone with the color transparency value (Vivadelli, [Figs. 27-29]).
	Schoner, Asen, and Vivadelli are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Vivadelli’s visualization techniques with respect to a number of workers or occupants in a zone to provide an easy way to visualize information together for analysis (Vivadelli, [0178], “As shown in FIG. 35, shades 890A with higher opacities are used less and shades 890B with higher opacities are used more. Opacities near zero for shade 890A or shade 890B appear black as at 890C and are used nearly 50% of the time and unused nearly 50% of the time. This powerful view gives a real estate manager an easy way to visualize CAFM and AUS information together and serves as launch point for further analysis.”).

	Schoner, Asen, and Vivadelli does not expressly disclose, assigning a geometric shape to each person; assigning one of a sphere or a cube as the geometric shape; scaling the geometric shape to be recognized in a BIM model; locating the geometric shape at the correlated position for each person; converting the color transparency values to a set of encoded records; converting at least one record of the set of encoded records to a color transparency by a BIM modeler in each zone, for the specific instant in time.
	However, Boggs discloses assigning a geometric shape to each person (Boggs, [0087], “In general, 3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning.” [0093], “For example, a suitable metadata editor can be used to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects.” [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	assigning one of a sphere or a cube as the geometric shape (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	scaling the geometric shape to be recognized in a BIM model (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]); 
	locating the geometric shape at the correlated position for each person (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	converting the color transparency values (Boggs, [0115], “For example, a navigation control in the form of a sliding lever or the like can allow the user to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between.”) to a set of encoded records (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”); and, 
	converting at least one record of the set of encoded records (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”) to a color transparency (Vivadelli, [0115], “For example, a navigation control in the form of a sliding lever or the like can allow the user to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between.”) by a BIM modeler in each zone (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”), for the specific instant in time (Boggs, [0013], “The sensor data can comprise historical sensor data and real-time or substantially real-time sensor data.”).
	Schoner, Asen, Vivadelli, and Boggs are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Boggs’s visualization techniques, i.e. assigning geometric shapes to assets, scaling the shapes to be viewed in a 3D model, locating the shapes to identify human movement and converting the files to a suitable format to be viewed in a Building Information Model (BIM) in real-time (Boggs, [0063], “By integrating real-time or substantially real-time data via sensors and monitoring systems, the Emergency Response System can convey the pertinent building, human concentration/movement, and operational details that are critical in emergency and other crisis situations.” [0066], “Additionally, with the integration of real-time or near real-time sensor data gathered from individual locations, enhanced visual and building-specific situational data can be made available.”). 27012.0112.061721.94Attorney Docket No. 27012.0112Application No. 15/671,005Patent

	Regarding Claim 20, Schoner discloses a method for tracking and displaying personnel location in a graphical building model implemented on a computer having a processor (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”), the method comprising the steps of:
	Refer to the rejection of Claim 10 which contains similar limitations and/or subject matter.

	Regarding Claim 21, Schoner discloses a system for tracking and displaying locations for a set of people shown as a BIM model through a BIM modeler (Schoner, [0023], “The multi-modal entity tracker 140 may communicate with provide information to and receive information from one or more external data sources and/or applications 130, such as, but not limited to, a Building Information Model (BIM) 131…” [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.”), wherein the BIM model includes a set of geographic zones (Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.”) , each zone of the set of geographic zones having a zone definition data (Schoner, [0026], “It is noted that while the above description describes monitoring the location of tracked entities within a defined perimeter 201 (e.g., within site 200), various embodiments are not limited to entity monitoring within a given site alone.” 0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.”) each person of the set of people having location data for a predetermined instant in time (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel.” [0057], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”), comprising: 
	a computer, having a processor (Schoner, [0074], “System 600 of FIG. 6 includes an address/data bus 604 for communicating information, and a processor 606A coupled to bus 604 for processing information and instructions.”) designated and a memory, the memory having a set of instructions that when executed, cause the system to execute the steps of (Schoner, [0074], “System 600 also includes computer usable non-volatile memory 610, e.g., read only memory (ROM), coupled to bus 604 for storing static information and instructions for processors 606A, 606B, and 606C. ”):
	receiving a set of demographic data (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”.) for each person of the set of people (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0054], “Once personnel and equipment is assigned a unique ID in system 100, specific equipment can be associated with specific personnel.” [0057], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”);
(Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…”); 
	receiving the zone definition data (Schoner, [0026], “It is noted that while the above description describes monitoring the location of tracked entities within a defined perimeter 201 (e.g., within site 200), various embodiments are not limited to entity monitoring within a given site alone.” 0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0037], “Referring again to FIG. 2, any one of, or all of, sensors 221A, 221B, 221C, 221D, 221E, and 221F can be configured as an entry control portal 112 to track and/or control the entry of workers into particular areas at particular times.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.”); 
	receiving the location data (Schoner, [0037], “In conjunction with building information management BIM 131 software, the locations of tracked persons and assets can be displayed in real time and/or in replay on an electronic 2D or 3D representation of the building (e.g., 2-D and/or 3-D tracking models 153).” [0058], “The use of multiple sensors throughout site 200 permit inferring the movement of workers and assets throughout the site and permit monitoring the location of all assets and personnel at a site at all times.”); 
	correlating the set of demographic data with the location data to derive correlated data (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0064], “Based on the recorded location information collected and stored by multi-modal entity tracker 140, a number of reports on individual workers can be generated including, but not limited to: work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people and the location and movement of materials and other assets.”); 
	comparing (Schoner, [0039], “For example, the report generator 146 of the multi-mode entity tracker 140 can generate a morning report (e.g., automated report 151) based on a comparison of tracked entities 101 present on the site at the beginning of the day as compared to the tracked entities 101 scheduled (such as in project management data 133 of FIG. 1) to be on a site at the beginning of the day.”) the correlated data to the zone definition data (Schoner, [0014], “One or more entity tracking databases are included within or accessed by the system and include various characteristics that are associated with a person or asset.” [0064], “Based on the recorded location information collected and stored by multi-modal entity tracker 140, a number of reports on individual workers can be generated including, but not limited to: work time spent in a particular area by a particular sub-contractor or worker, or by trade, or by seniority of a worker… correlation of the location and movement of people and the location and movement of materials and other assets.”) to identify a target zone (Schoner, [0036], “The system 100 described herein allows a site manager or other entity to easily set and alter restrictions applied to particular floors or zones within floors.” [0058], “Alerts (e.g., notification 154) can be generated when a particular combination of assets and personnel is determined to be in a particular location or zone within a site.” [0061], “When a worker enters areas where the worker's mobile device (e.g., 107 of FIG. 1) has a clear view of the sky, the GNSS tracking application on his/her mobile device provides the location information to multi-modal entity tracker 140 which creates a record of the work locations at specific times while within the pre-defined perimeter 201, or within a pre-determined geo-fence within site 200.”); 
	
	

	
	
	
	
	
	
	
	defining a set of shape colors (Schoner, 0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”); 
	wherein, each shape color of the set of shape colors (Schoner, 0037], “In at least one embodiment, different classes of tracked entities, objects, and spaces are color coded to convey characteristics of those tracked entities, objects, and spaces to a user of system 100.”) is defined by a demographic criteria (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…” – Examiner’s Note: The applicant provides examples of “demographic data” such as names, field of expertise, and authorization levels for various zones, refer to instant application [0076]. Accordingly, Schoner discloses names, types of trades, and qualifications levels with respect to a person, which under the BRI, represents, “demographic data”.)
	wherein, the demographic criteria further comprises the profession (Schoner, [0014], “For example, a person may have one or more characteristics such as a name, employer, employee number, type of trade, qualification level within a trade (e.g., apprentice, journeyman, master, or the like)…”); 
	
	deriving a visual abstraction, related to the correlated data and the zone definition data (Schoner, [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.” [0042], “Additionally, a supervisor may use a dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site.”);
	
	
	(Schoner, [0037], “In accordance with at least one embodiment, BIM model(s) 131, construction site model(s) 132, 2-D and 3-D maps/images 134, and CAD model(s) 135 are used to generate 3-D representations of objects, spaces, and people on site 200 of FIG. 2.” [0042], “Additionally, a supervisor may use a dashboard type display (e.g., dashboard 165) or visualization of the site (e.g., 2-D and/or 3-D tracking model 153), or report request in order to quickly locate the whereabouts of a particular person on a site.”); and, 

	
	Schoner does not expressly disclose, counting a number of people from the set of people in the target zone at the predetermined instant in time to derive a zone total; receiving a set of color transparency values wherein; the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values; each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals; the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals; wherein the lesser range of zone totals is assigned the set of higher color transparency values; wherein the greater range of zone totals is assigned the set of lower color transparency values; 27012.0112.061721.99Attorney Docket No. 27012.0112Application No. 15/671,005Patentwherein the set of higher color transparency values are nearly transparent; wherein the set of lower color transparency values are more opaque; assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value; assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler; and displaying the target zone with the color transparency in the BIM model.  
	However, Asen discloses counting a number of people from the set of people (Asen, [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.” [Page 77], “Another type of queries can be used to retrieve the IDs of all workers or equipment and the corresponding video frames during a specific period.”) in the target zone at the predetermined instant in time (Asen, [Page 45], “This kind of relationship is defined in IFC through IfcRelServicesBuildings which defines the relationship between different zones and spaces or spatial zones.” [Page 76], “For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR.”) to derive a zone total (Asen, [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used.” [Page 77], “Another type of queries can be used to retrieve the IDs of all workers or equipment and the corresponding video frames during a specific period.”).
	Schoner and Asen are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Asen’s design in order to view the number of workers at a construction site to avoid conflicts and to improve the quality of a whole lifecycle design phase (Asen, [Page 37], “BIM can improve the quality of FM as BIM covers the whole lifecycle of a facility from the design phase until the demolishing phase. At the same time, COBIE as a standardized specification can be used for data exchange between contractors and owners. Visualization is one of BIM’s benefits which can help to improve the quality of FM.” [Page 76], “In case of renovation, the CMMS can be linked to the BIM model indicating the resource allocation for each task, for example, the number of workers involved in carrying out the task and the type and number of equipment used. Using the integrated database resulting from data fusion, queries can be made to retrieve the information of time, space and events of construction and renovation operations. For example, a query can be formulated to retrieve the video frames containing certain workers or equipment during a specific period for AR. The input of the query is the IDs and the time period, while the output is the relevant video frames. This type of queries can be used for claim arbitration to investigate the specific workers or equipment involved in a certain conflict.”).
	
receiving a set of color transparency values wherein; the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values; each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals; the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals; wherein the lesser range of zone totals is assigned the set of higher color transparency values; wherein the greater range of zone totals is assigned the set of lower color transparency values; 27012.0112.061721.99Attorney Docket No. 27012.0112Application No. 15/671,005Patentwherein the set of higher color transparency values are nearly transparent; wherein the set of lower color transparency values are more opaque; assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value; assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler; and displaying the target zone with the color transparency in the BIM model.  
	However, Vivadelli discloses receiving a set of color transparency values (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”) wherein; 
	the set of color transparency values further comprises a set of higher color transparency values and a set of lower transparency values (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”);
	each color transparency value of the set of color transparency values representing a set of ranges of zone totals of a set of zone totals (Vivadelli, [0016], “Measuring actual use in accordance with the present invention means recording and analyzing “presence events” as they occur. A presence event is an action that indicates a person has used their workspace.” [0021], “The present invention can further assist in improving business continuity by knowing who is in the building, when they were there, and where they most likely are located, and knowing the location of unoccupied workspaces in all facilities.” [0156], “It will be appreciated that the security card and/or embedded RFID card can be scanned by an appropriate scanner based on the technology employed in order to allow access and account for the user's presence on the floor and/or office involved.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone. Furthermore, Vivadelli discloses a plurality of zones, refer to [Figs. 27-29].); 
	the set of ranges of zone totals further comprising a lesser range of zone totals and a greater range of zone totals (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As shown in FIG. 28, floor plan 736 depicts the number of hoteling and reverse hoteling events during the period of measure.” [Figs. 27-29] – Examiner’s Note: Vivadelli discloses the ability to identify workers and occupants in a building using GPS techniques. Further, Vivadelli discloses visualization/shading techniques with respect to a number “hotel events” during a period of measure, which represents an instance where a worker has been tracked and located, which under the broadest reasonable interpretations, represents a number of personnel in a zone. Furthermore, Boggs discloses a plurality of zones, refer to [Figs. 27-29].);
	wherein the lesser range of zone totals is assigned the set of higher color transparency values (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.” [Figs. 27-29]); 	
	wherein the greater range of zone totals is assigned the set of lower color transparency values (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.” [Figs. 27-29]);	
	27012.0112.061721.99Attorney Docket No. 27012.0112Application No. 15/671,005Patentwherein the set of higher color transparency values are nearly transparent (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.” [Figs. 27-29]);
	 wherein the set of lower color transparency values are more opaque (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.”);
	assigning a color transparency value of the set of color transparency values to the target zone based on the zone total to derive an assigned color transparency value (Vivadelli, [0171], “As depicted on the legend 735, higher opacity shades 833A are used less and higher opacity shades 833B are used more.” [0172], “As depicted on the legend 737, higher opacity shades 836A are LTR locations used less for reverse hoteling and higher opacity 836B are used more frequently for hoteling.” [Figs. 27-29]); and 
	displaying the target zone with the color transparency in the BIM model (Vivadelli, [Figs. 27-29]). 
	Schoner, Asen, and Vivadelli are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Vivadelli’s visualization techniques with respect to a number of workers or occupants in a zone to provide an easy way to visualize information together for analysis (Vivadelli, [0178], “As shown in FIG. 35, shades 890A with higher opacities are used less and shades 890B with higher opacities are used more. Opacities near zero for shade 890A or shade 890B appear black as at 890C and are used nearly 50% of the time and unused nearly 50% of the time. This powerful view gives a real estate manager an easy way to visualize CAFM and AUS information together and serves as launch point for further analysis.”).

	Schoner, Asen, and Vivadelli does not expressly disclose assigning a geometric shape to each person of the set of people, wherein the geometric shape is at least one of a sphere or a cube, to derive a set of assigned geometric shapes; assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes; scaling the set of assigned geometric shapes to conform to the BIM model; locating the set of assigned geometric shapes in the BIM model based on the correlated data; converting the assigned color transparency value to an encoded record; converting the encoded record to a color transparency for the target zone, by the BIM modeler.
	However, Boggs discloses assigning a geometric shape to each person of the set of people (Boggs, [0087], “In general, 3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning.” [0093], “For example, a suitable metadata editor can be used to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects.” [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	wherein the geometric shape is at least one of a sphere (Boggs, [0087], “In general, 3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning.” [0093], “For example, a suitable metadata editor can be used to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects.” [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	assigning a shape color of the set of shape colors to each geometric shape of the set of assigned geometric shapes (Boggs, [0087], “In general, 3-D software solutions can provide for digital documentation of the geometric properties of objects and typically position objects relative to each other using insertion points as the basis for relational positioning.” [0093], “For example, a suitable metadata editor can be used to add, edit, and manage non-geometric or tabular data that has been associated with 2-D or 3-D geometric descriptions of 3-D objects.” [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]) – Examiner’s Note: Boggs discloses black dots with respect to the dots or spheres.);
	scaling the set of assigned geometric shapes to conform to the BIM model (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);  
	locating the set of assigned geometric shapes in the BIM model based on the correlated data (Boggs, [0140], “Such situational awareness information can include locations of people (indicated by small dots 1515) and emergency response personnel (indicated by large dots 1520) on the first floor…” [Fig. 15]);
	converting (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”) the assigned color transparency value (Boggs, [0115], “For example, a navigation control in the form of a sliding lever or the like can allow the user to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between.”) to an encoded record (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”);
	converting the encoded record to a color transparency for the target zone (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”) to a color transparency (Boggs, [0115], “For example, a navigation control in the form of a sliding lever or the like can allow the user to alter the opacity of an object (e.g., a wall) from 100% (fully opaque) to 0% (fully transparent) or any desired opacity in between.”), by the BIM modeler (Boggs, [0126], “The model translation engine can be configured to convert the 3-D virtual model generated by the 3-D virtual model generation engine 410 into a format displayable by the display engine 415.”).
	Schoner, Asen, Vivadelli, and Boggs are each and respectively analogous to the instant application because they are from the same field of endeavor of GPS and real-time techniques with respect to Building Information Modeling (BIM). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Boggs’s visualization techniques, i.e. assigning geometric shapes to assets, scaling the shapes to be viewed in a 3D model, locating the shapes to identify human movement and converting the files to a suitable format to be viewed in a Building Information Model (BIM) in real-time (Boggs, [0063], “By integrating real-time or substantially real-time data via sensors and monitoring systems, the Emergency Response System can convey the pertinent building, human concentration/movement, and operational details that are critical in emergency and other crisis situations.” [0066], “Additionally, with the integration of real-time or near real-time sensor data gathered from individual locations, enhanced visual and building-specific situational data can be made available.”).

	Regarding Claim 22, Schoner discloses a method for tracking and displaying locations for a set of people shown as a BIM model through a BIM modeler implemented on a computer having a processor and a memory (Schoner, [0074], “System 600 also includes computer usable non-volatile memory 610, e.g., read only memory (ROM), coupled to bus 604 for storing static information and instructions for processors 606A, 606B, and 606C.”).
	Refer to the analysis of Claim 21 which contains similar limitations and/or subject matter.

Conclusion
	Claims 1-8, 10-18, and 20-22 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sattineni et al. (Non-Patented Literature, “TECHNIQUES FOR TRACKING RFID TAGS IN A BIM MODEL”) discloses GPS related techniques to identify and track workers at a jobsite. Refer to [Fig. 2]
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        11/17/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146